491 F.2d 1389
Lora CLARK, Petitioner-Appellant,v.J. S. HOPPER, Warden, Georgia State Prison, Respondent-Appellee.No. 73-3689 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409.
United States Court of Appeals, Fifth Circuit.
April 4, 1974.

Michael Brennan, Federal Public Defender, Los Angeles, Cal., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., Harold N. Hill, Jr., William F. Bartee, Jr., Courtney Wilder Stanton, Thomas P. Burke, Dept. of Law, Asst. Attys.  Gen., Atlanta, Ga., for respondent-appellee.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal is by a Georgia state prisoner from the denial of federal habeas relief directed against his 1968 pleas of guilty to three counts of armed robbery on which he received concurrent sentences.  State habeas relief had theretofore been denied.  Clark v. Caldwell, 229 Ga. 612, 193 S.E.2d 816 (1972).


2
There was a full evidentiary hearing in the state habeas court and the district court concluded that the state records were such as not to require a further hearing.  Although not expressed in specifics in its order, we perceive that the district court made its own conclusions of law, based on the state records, that appellant had been afforded a full and fair hearing in the state habeas court, that the state court factual findings wee amply supported, and that the pleas of guilty were knowingly and voluntarily entered, and that appellant was not denied his right to effective counsel.


3
The procedure followed by the district court complied with Townsend v. Sain, 1963, 372 U.S. 293, 312-314, 83 S.Ct. 745, 9 L.Ed.2d 770, and 28 U.S.C.A. 2254(d).  See also Allen v. Stynchcombe, 5 Cir., 1970, 421 F.2d 1399.  We find no error in the procedure followed or in the ruling on the merits of the asserted claims.


4
Affirmed.